Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2020 has been entered.
 












EXAMINER'S AMENDMENT
An examiner’s amendment to the record is attached. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Boller on 4/27/2021.
Claim listing for the Examiner’s amendment is attached.















Allowable Subject Matter
Claims 1-8, 10, 11, and 13-20 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 5 and 16 require, among other things, monitoring an address bus and generating an error signal in response to an address of a stored multi-bit protection code appearing on the bus. The claims also require that in response to a multi-bit protection code erase request, the hardware monitor electronic circuit reads a multi-bit protection code in the stack at an address specified by the erase request, compares the code to an expected value and in response to the code being different from an expected value, generates an error signal. Enbody (US 2008/0140884) teaches multi-bit protection codes in a stack structure. Tilton (US 2010/0017660) teaches monitoring the bus to detect an attempt to modify a memory space. However, the combination does not teach the claimed erase request and comparing of the code to an expected value and accordingly raising an error signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jyoti Mehta whose telephone number is (571)270-3995.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTI MEHTA/Primary Examiner, Art Unit 2182